                                                                              RECEIVED USOC
                                                                         CLERK.CHARLESTON.SC
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA 2018 OCT                    26 AH II: 26

Stacy Renarda Moore,                         )
                                             )
               Plaintiff,                )             Civil Action No. 1:17-2251-RMG
                                         )
               vs.                       )
                                         )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                   ORDER
                                         )
               Defendant.                )
                                         )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB") and Supplemental Security Income ("SSI"). In accordance with 28 U.S.C. § 636(b) and

Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate Judge for

pretrial handling. The Magistrate Judge issued a Report and Recommendation ("R & R") on

October 18, 2018, recommending that the decision of the Commissioner be reversed and

remanded to the agency because the Administrative Law Judge ("ALJ") utilized a flawed

credibility assessment and failed to comply with controlling regulations and Fourth Circuit

precedent in evaluating Plaintiffs credibility. (Dkt. No. 18 at 31-50). The Commissioner has

advised the Court that she does not intend to file objections to the R & R. (Dkt. No. 19).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision



                                                 -1-
of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                     United States District Judge


Charleston, South Carolina
October d'..,, 2018




                                               -2-
